Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 05, 2016

The Court of Appeals hereby passes the following order:

A16A1294. JUSTISS v. THE STATE.

       This is a pro se appeal from the denial of Oscar Justiss’s motion to withdraw
his guilty plea to child molestation charges. The appeal was docketed on March 23,
2016, such that Justiss’s initial brief was due on April 13, 2016. Court of Appeals
Rule 13. On that day, this Court ordered Justiss to file an initial brief, warning that
failure to do so, “absent an extension upon motion for good cause shown,” would
result in the dismissal of the appeal “instanter without further notice.”

      As of May 2, 2016, Justiss has neither filed an initial brief nor moved for an
extension to do so. This appeal is therefore DISMISSED. See Rowland v. State, 264
Ga. 872 (452 SE2d 756) (1995); Reese v. State, 216 Ga. App. 773 (456 SE2d 271)
(1995).

       We also instruct Justiss as follows: Your appeal has been DISMISSED because
you failed to file a brief and enumeration of errors. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL -- but YOU MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is granted, the trial court should
appoint an attorney for you if you want one and cannot pay for one. If your motion
for an out-of-time appeal is denied, you may appeal that denial to this court within
thirty (30) days of the trial court’s decision. See Reese, 216 Ga. App. at 775.

                                        Court of Appeals of the State of Georgia
                                                                             05/05/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.